                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

JAMAR CONIC                                                                 PLAINTIFF

v.                        CASE NO. 4:18-CV-00934 BSM

CITY OF SHANNON HILLS, et al.                                            DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered on this day, this case is dismissed with prejudice.

     IT IS SO ORDERED this 1st day of August 2019.



                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
